EXECUTION VERSION

 





SECOND AMENDMENT dated as of April 28, 2020 (this “Amendment”), to the CREDIT
AGREEMENT dated as of April 6, 2017 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
further amended, supplemented or otherwise modified by this Amendment, the
“Credit Agreement”; capitalized terms used and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement), among AMERICAN AXLE &
MANUFACTURING, INC., a Delaware corporation (the “Borrower”), AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC., a Delaware corporation (the “Parent”), the LENDERS
party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).

WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended as set forth herein; and

WHEREAS, the Lenders party hereto, constituting a Majority in Interest of the
Tranche A Term Lenders and a Majority in Interest of the Revolving Lenders, are
willing to consent to such amendments to the Existing Credit Agreement on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Interpretation. The rules of interpretation set forth in
Section 1.03 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.

SECTION 2. Amendments to the Credit Agreement.

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by inserting
the following defined terms in the appropriate alphabetical order therein:

“Second Amendment Effective Date” means April 28, 2020, which was the Amendment
Effective Date under (and as defined in) the Second Amendment relating to this
Agreement, among the Borrower, the Parent, the Administrative Agent and the
Lenders party thereto.

“Senior Secured Net Leverage Ratio” means, on any date, the ratio of (a) an
amount equal to (i) the Total Senior Secured Indebtedness as of such date, minus
(ii) the lesser as of such date of (A) $500,000,000 and (B) the aggregate amount
of Unrestricted Cash to (b) Consolidated EBITDA of the Parent for the period of
four consecutive fiscal quarters of the Parent ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of the Parent most recently ended prior to such date).

   

2 

“Total Senior Secured Indebtedness” means, as of any date, the aggregate
principal amount of Total Indebtedness that is secured by a Lien on any property
or asset of the Parent or any Restricted Subsidiary.

(b) The definition of “Adjusted LIBO Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by amending and restating the last
sentence thereof in its entirety as follows:

“Notwithstanding the foregoing, in no event shall the Adjusted LIBO Rate at any
time be less than 0.75% per annum.”

(c) The definition of “Applicable Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by (i) replacing the words “after
the First Amendment Effective Date, the Applicable Rate shall be the applicable
rate per annum set forth below in Category 2” with the words “after the Second
Amendment Effective Date, the Applicable Rate shall be the applicable rate per
annum set forth below in Category 1” in each of paragraphs (b) and (c) therein,
(ii) amending and restating the table set forth in clause (b) therein in its
entirety to read as follows:

Category Total Net Leverage Ratio

ABR

Spread

Eurodollar

Spread

       

Category 1

 

> 4.50 to 1.00 1.50% 2.50% Category 2 ≤ 4.50 to 1.00 but > 3.00 to 1.00 1.00%
2.00%



Category 3

 

≤ 3.00 to 1.00 but > 2.00 to 1.00 0.75% 1.75%

Category 4

 

≤ 2.00 to 1.00 but > 1.25 to 1.00 0.50% 1.50% Category 5 ≤ 1.25 to 1.00 0.25%
1.25%

 

   

3 

and (iii) amending and restating the table set forth in clause (c) therein in
its entirety to read as follows:

Category Total Net Leverage Ratio

ABR

Spread

Eurodollar

Spread

Commitment

Fee Rate

         

Category 1

 

> 4.50 to 1.00 1.50% 2.50% 0.375% Category 2 ≤ 4.50 to 1.00 but > 3.00 to 1.00
1.00% 2.00% 0.35%



Category 3

 

≤ 3.00 to 1.00 but > 2.00 to 1.00 0.75% 1.75% 0.30%

Category 4

 

≤ 2.00 to 1.00 but > 1.25 to 1.00 0.50% 1.50% 0.25%

Category 5

 

≤ 1.25 to 1.00 0.25% 1.25% 0.20%

 

(d) The definition of “Total Net Leverage Ratio” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Total Net Leverage Ratio” means, on any date, the ratio of (a) an amount equal
to (i) the Total Indebtedness as of such date, minus (ii) the lesser as of such
date of (A) $500,000,000 and (B) the aggregate amount of Unrestricted Cash to
(b) Consolidated EBITDA of the Parent for the period of four consecutive fiscal
quarters of the Parent ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Parent
most recently ended prior to such date).

(e) Section 6.10 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:

Net Leverage Ratios.

(a) Senior Secured Net Leverage Ratio. For the benefit of the Revolving Lenders,
the Issuing Banks and the Tranche A Term Lenders only (and the Administrative
Agent on their behalf), the Parent will not permit the Senior Secured Net
Leverage Ratio as of the end of any fiscal quarter set forth below to exceed the
ratio set forth below with respect to such fiscal quarter:

  Fiscal Quarter(s) Senior Secured Net Leverage Ratio   April 1, 2020, through
September 30, 2020 4.00 to 1.00   October 1, 2020, through March 31, 2021 4.25
to 1.00   April 1, 2021, through June 30, 2021 3.50 to 1.00   July 1, 2021,
through September 30, 2021 3.00 to 1.00   October 1, 2021, through December 31,
2021 2.50 to 1.00   January 1, 2022, through March 31, 2022 2.25 to 1.00

   

4 

(b) Total Net Leverage Ratio. For the benefit of the Revolving Lenders, the
Issuing Banks and the Tranche A Term Lenders only (and the Administrative Agent
on their behalf), the Parent will not permit the Total Net Leverage Ratio as of
the end of any fiscal quarter set forth below to exceed the ratio set forth
below with respect to such fiscal quarter:

  Fiscal Quarter(s) Total Net Leverage Ratio   April 1, 2022, through
December 31, 2022 4.25 to 1.00   January 1, 2023, through June 30, 2023 4.00 to
1.00   July 1, 2023, through December 31, 2023 3.75 to 1.00   January 1, 2024,
and thereafter 3.50 to 1.00

(f) Section 6.11 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:

Cash Interest Expense Coverage Ratio. For the benefit of the Revolving Lenders,
the Issuing Banks and the Tranche A Term Lenders only (and the Administrative
Agent on their behalf), the Parent will not permit the Cash Interest Expense
Coverage Ratio for any period of four consecutive fiscal quarters ending during
the dates set forth below to be less than the ratio set forth below with respect
to such period:

  Period End Date Cash Interest Expense
Coverage Ratio   April 1, 2020, through September 30, 2020 2.00 to 1.00  
October 1, 2020, through March 31, 2021 1.50 to 1.00   April 1, 2021, through
June 30, 2021 2.00 to 1.00   July 1, 2021, through September 30, 2021 2.25 to
1.00   October 1, 2021, through December 31, 2021 2.50 to 1.00   January 1,
2022, through March 31, 2022 2.75 to 1.00   April 1, 2022, and thereafter 3.00
to 1.00

   

5 

SECTION 3. Covenants. Each of the Borrower and the Parent covenants and agrees
for the benefit of the Revolving Lenders, the Issuing Banks and the Tranche A
Term Lenders only (and the Administrative Agent on their behalf) that, during
the period commencing April 1, 2020 to and including March 31, 2022 (the
“Amendment Period”):

(a) the Borrower shall not incur any Incremental Extensions of Credit or any
Alternative Incremental Facility Debt that is secured by the Collateral on a
pari passu basis with the Loan Document Obligations;

(b) the Parent shall not designate any Restricted Subsidiary as an Unrestricted
Subsidiary, unless (i) immediately before and after such designation, no Event
of Default shall have occurred and be continuing or would immediately result
from such designation (including as a result of the covenants contained in this
Section 3) and (ii) immediately after giving effect to such designation, the
Total Net Leverage Ratio, calculated on a Pro Forma Basis, shall not exceed 4.25
to 1.00;

(c) neither the Parent nor the Borrower shall, or shall permit any other
Restricted Subsidiary to, assume or permit to exist Indebtedness otherwise
permitted by Section 6.01(a)(vi)(A) of the Existing Credit Agreement, unless (x)
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(y) immediately after giving effect to the assumption of such Indebtedness, the
Total Net Leverage Ratio, calculated on a Pro Forma Basis as of the last day of
the most recently ended fiscal quarter of the Parent, does not exceed 4.25 to
1.00;

(d) neither the Parent nor the Borrower shall permit to exist Indebtedness of
Foreign Subsidiaries otherwise permitted by Section 6.01(a)(vii) of the Existing
Credit Agreement in an aggregate principal amount (other than Indebtedness owing
by a Foreign Subsidiary to another Foreign Subsidiary) exceeding $350,000,000;

(e) neither the Parent nor the Borrower shall, or shall permit any other
Restricted Subsidiary to, create, incur, assume or permit to exist Indebtedness
otherwise permitted by Section 6.01(a)(xvi) of the Existing Credit Agreement
exceeding the greater of (x) $150,000,000 and (y) 2% of Total Assets as of the
last day of the most recently ended fiscal quarter of the Parent prior to the
date of incurrence;

   

6 

(f) neither the Parent nor the Borrower shall permit to exist any Ratio Debt
incurred by any Restricted Subsidiary that is not a Loan Party;

(g) neither the Parent nor the Borrower shall, or shall permit any other
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, which Lien is
otherwise permitted by Section 6.02(f) of the Existing Credit Agreement, except
any (i) Lien on any property or asset of any Foreign Subsidiary in an aggregate
amount at any time outstanding not exceeding $350,000,000 and (ii) other Lien on
any property or asset of any Foreign Subsidiary; provided that (A) in respect of
this sub-clause (ii), such Lien secures Indebtedness or other obligations of
such Foreign Subsidiary that is not Guaranteed by any Loan Party and (B) with
respect to Indebtedness such Indebtedness is permitted by Section 6.01 of the
Existing Credit Agreement and clauses (c), (d), (e) and (f) of this Section 3;

(h) neither the Parent nor the Borrower shall, or shall permit any Restricted
Subsidiary to, (i) declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to make any Restricted Payment, that is otherwise permitted by
Sections 6.07(a)(vii), (a)(viii) and (a)(ix)(A) (solely with respect to unused
amounts carried over to the succeeding fiscal year) of the Existing Credit
Agreement or (ii) agree to pay or make, directly or indirectly, any voluntary
payment or other distribution (whether in cash, securities or other property) of
or in respect of any Junior Debt, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the repayment, repurchase, redemption, retirement,
acquisition, cancellation or termination of any Junior Debt, that is otherwise
permitted by Sections 6.07(b)(iii) through (b)(v) of the Existing Credit
Agreement; and

(i) neither the Parent nor the Borrower shall, or shall permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any
voluntary payment or other distribution (whether in cash, securities or other
property) of or in respect of any of the Borrower’s senior unsecured notes other
than the Existing Senior Notes described in clause (c) of the definition thereof
set forth in the Existing Credit Agreement (the “Senior Unsecured Notes”), or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
repayment, repurchase, redemption, retirement, acquisition, cancellation or
termination of any of the Senior Unsecured Notes, except (i) any refinancing of
Senior Unsecured Notes with Permitted Refinancing Indebtedness and (ii)
regularly scheduled payments of principal or interest in respect thereof.

   

7 

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders that:

(a) This Amendment and the transactions contemplated hereby are within the
corporate powers of each of the Borrower and the Parent and have been duly
authorized by all necessary corporate and, if required, stockholder action.

(b) This Amendment has been duly executed and delivered by each of the Borrower
and the Parent and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) when:

(a) the Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered on behalf of (i) the Borrower, (ii) the Parent and
(iii) Lenders constituting a Majority in Interest of the Tranche A Term Lenders
and a Majority in Interest of the Revolving Lenders, or as to any of the
foregoing parties, advice reasonably satisfactory to the Administrative Agent
that each of the foregoing parties has executed a counterpart of this Amendment;

(b) each of the representations and warranties set forth in Section 4 hereof
shall be true and correct as of the Amendment Effective Date;

(c) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Amendment Effective Date, except to the extent any such
representation and warranty expressly relates to a prior date, in which case
such representation and warranty shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date;

(d) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing;

   

8 

(e) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower confirming compliance with the conditions set forth in
paragraphs (b), (c) and (d) of this Section 5; and

(f) the Administrative Agent shall have received payment of all fees and
expenses required to be paid or reimbursed by the Borrower under or in
connection with this Amendment, including those fees and expenses set forth in
Section 10 hereof, to the extent such fees and expenses are invoiced at least
one Business Day prior to the proposed Amendment Effective Date.

SECTION 6. Reaffirmation. Each of the Borrower, Parent and each other Loan Party
hereby (a) reaffirms its obligations under the Credit Agreement and each other
Loan Document to which it is a party, in each case as modified by this
Amendment, (b) reaffirms all Liens on the Collateral which have been granted by
it in favor of the Collateral Agent (for the benefit of the Secured Parties)
pursuant to the Loan Documents and (c) acknowledges and agrees that the
guarantees of the Loan Parties contained in the Guarantee Agreement and the
grants of security interests by the Loan Parties contained in the Collateral
Agreement and the other Security Documents are, and shall remain, in full force
and effect in respect of, and to secure, the Secured Obligations.

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document and (b) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower or any other
Loan Party to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the Amendment Effective Date, any reference in
the Loan Documents to the Credit Agreement shall mean the Credit Agreement as
modified hereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents and, for the
avoidance of doubt, any breach of this Amendment by the Borrower or the Parent
shall constitute an Event of Default.

SECTION 8. Applicable Law; Waiver of Jury Trial.

(a) THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

   

9 

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 9. Counterparts; Amendment; Effectiveness.

(a) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging shall be effective as
delivery of an original executed counterpart of this Amendment. This Amendment
may not be amended nor may any provision hereof be waived except pursuant to a
writing signed by the Borrower, the Administrative Agent and the Lenders party
hereto.

(b) The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Amendment and the transactions contemplated hereby shall be deemed to include
any electronic sound, symbol or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record (each, an “Electronic
Signature”), and deliveries or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, the Borrower
(i) agrees that, for all purposes, including in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Loan Parties, electronic
images of this Amendment (including with respect to any signature pages hereto)
shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of this Amendment based solely on the lack of paper original
copies of this Amendment, including with respect to any signature pages hereto.

SECTION 10. Fees and Expenses.

(a) The Borrower hereby agrees to pay to the Administrative Agent on the
Amendment Effective Date, for the account of each Tranche A Term Lender and
Revolving Lender that shall have executed and irrevocably delivered to the
Administrative Agent an executed signature page to this Amendment, an amendment
fee equal to 0.25% of the sum of such Lender’s outstanding Tranche A Term Loans
and outstanding Revolving Commitment (whether used or unused).

   

10 

(b) The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment to the extent required
under Section 9.03 of the Credit Agreement.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

AMERICAN AXLE & MANUFACTURING, INC.

AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.

 

  By     /s/ Shannon J. Curry     Name:  Shannon J. Curry    

Title:     Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Solely with respect to the provisions of Section 6 hereof:

 

  AAM International Holdings, Inc.   Auburn Hills Manufacturing, Inc.   Oxford
Forge, Inc.   Colfor Manufacturing, Inc.   AccuGear, Inc.   MSP Industries
Corporation   Metaldyne Performance Group Inc.   MPG Holdco I Inc.   Metaldyne
BSM, LLC   Metaldyne M&A Bluffton, LLC   Metaldyne Powertrain Components, Inc.  
Metaldyne Sintered Ridgway, LLC   Metaldyne SinterForged Products, LLC  
Punchcraft Machining and Tooling, LLC   HHI FormTech, LLC   Jernberg Industries,
LLC   Impact Forge Group, LLC   ASP HHI Holdings, Inc.   ASP HHI Acquisition
Co., Inc.   ASP MD Holdings, Inc.   MD Investors Corporation   Metaldyne, LLC  
Gear Design and Manufacturing, LLC   AAM Powder Metal Components, Inc.   ASP
Grede Intermediate Holdings LLC   HHI Holdings, LLC   Rochester Manufacturing,
LLC   AAM Casting Corp.

 

 

  By      

/s/ Shannon J. Curry                                

Name: Shannon J. Curry

   

Title: Vice President & Treasurer

 

 

 

 

 

 

   

 

  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent   By    
/s/ Gene Riego de Dios     Name:  Gene Riego de Dios     Title:    Executive
Director      

 

 

 

 

 

 

 

 

 

 

 

   

 

 

LENDERS

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE CREDIT AGREEMENT DATED AS OF APRIL
6, 2017, AMONG AMERICAN AXLE & MANUFACTURING, INC., AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC., THE LENDERS AND ISSUING BANKS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

 

  Name of Institution:           BANK OF AMERICA, N.A.           By     /s/
Brian Lukehart     Name: Brian Lukehart     Title:    Managing Director

 

 

 

 

 

 

   

 

  Name of Institution:           BARCLAYS BANK PLC           By     /s/ Craig
Malloy     Name: Craig Malloy     Title:    Director

 

 

 

 

 

 

   

 

  Name of Institution:           ROYAL BANK OF CANADA           By     /s/
Nikhil Madhok     Name: Nikhil Madhok     Title: Authorized Signatory

 

 

 

 

 

 

   

 

  Name of Institution:           CITIBANK, N.A.           By     /s/ Matthew S.
Burke     Name: Matthew S. Burke     Title: Vice President & Managing Director

 

 

 

 

 

 

 

 

   

 

  Name of Institution:           BMO HARRIS BANK N.A.           By     /s/
Andrew Berryman     Name: Andrew Berryman     Title: Vice President

 

 

 

 

 

   

 

  Name of Institution:           PNC BANK, NATIONAL ASSOCIATION           By    
/s/ Scott Neiderheide     Name:  Scott Neiderheide     Title: Senior Vice
President

 

 

 

 

 

 

 

   

 

  Name of Institution:           U.S. BANK NATIONAL ASSOCIATION           By    
/s/ Jeffrey S. Johnson     Name:  Jeffrey S. Johnson     Title: Senior Vice
President

 

 

 

 

 

 

   

 

  Name of Institution:           CITIZENS BANK, N.A.           By     /s/
Stephen A. Maenhout     Name:  Stephen A. Maenhout     Title: Senior Vice
President

 

 

 

 

 

   

 

  Name of Institution:           MIZUHO BANK, LTD.           By     /s/ Donna
DeMagistris     Name:  Donna DeMagistris     Title: Authorized Signatory  

 

 

 

 

 

   

 

  Name of Institution:           THE HUNTINGTON NATIONAL BANK           By    
/s/ Steve J. McCormack     Name:  Steve J. McCormack     Title:  Senior Vice
President   

 

 

 

 

 

 

   

 

  Name of Institution:           KEYBANK NATIONAL ASSOCIATION           By    
/s/ Eric W. Domin     Name:  Eric W. Domin     Title:  Vice President    

 

 

 

 

 

   

 

  Name of Institution:           HSBC BANK USA, NATIONAL ASSOCIATION          
By     /s/ Kyle Patterson     Name:  Kyle Patterson     Title:  Senior Vice
President    

 

 

 

 

 

 

 

   

